DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings contain  nine sheets of figures 1-3, 4A-4B, 5A-5B and 6-7 were received on 8/6/2019.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include numerical references which are not mentioned in the description.  
First, the numerical reference of “150” as shown in each of figures 1-2, and 
Second, the numerical references of “20” and “20” as shown in figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include numerical references mentioned in the description.  
First, the numerical references of “108” and “208” as mentioned in the description in paragraph [0031], and 
Second, the numerical references of “402” and “404” as mentioned in the description in paragraph [0033].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following reasons.  Correction is required.  See MPEP § 608.01(b).
a) The phrase thereof “A plurality of elevation … stadia line” (lines 1-2) is unclear. It is unclear whether the “plurality of elevation subtension markings” has a thickness or each marking has a thickness. The similar question is also raised to the phrase thereof “The thickness … markings” on lines 4-5 of the Abstract; and 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In each of paragraphs {0005]-[0006]: The phrase thereof “A plurality of elevation … stadia line” is unclear. It is unclear whether the “plurality of elevation subtension markings” has a thickness or each marking has a thickness. A clarification or explanation is required. Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 10 and 13 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: a colon should be added after “comprising” on line 1. Applicant should note that while applicant has used a semicolon at the end of each features of the claim, see lines 2, 4, 6, 8, and 9; however, applicant has not provided a colon after the term of “comprising” on line 1. See the use of a colon after “comprising” in present claim 6 on line 1;
b) In claim 3: on line 1, “and vertical stadia line” should be changed to --and the vertical stadia line--;
c) In claim 5: it is suggested that the article of --the-- should be added before each terms of “reticle” (line 1); “vertical” (line 1); “plurality” (line 2); “plurality” (twice occurrences on line 
d) In claim 8: on line 1, “and vertical stadia line” should be changed to --and the vertical stadia line--;
e) In claim 10: it is suggested that the article of --the-- should be added before each terms of “reticle” (line 1); “vertical” (line 1); “plurality” (line 2); “plurality” (twice occurrences on line 3). See the use of article(s) in the claim on each of lines 2, 3, 4 and 5; and on line 5, “hold point” should be changed to --hold point feature--, see the claimed language in claim 6  on line 19; and
f) In claim 13: a colon should be added after “comprising” on line 1. Applicant should note that while applicant has used a semicolon at the end of each features of the claim, see lines 3 and 4; however, applicant has not provided a colon after the term of “comprising” on line 1. See the use of a colon after “comprising” in present claim 6 on line 1. Further, “do no” appeared on line 3 should be changed to --do not--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “hold point feature” as recited in each of claim 1 on line 10; claim 6 on line 19and claim 13 on line 5;
b) “objective lens system” as recited in claim 6 on line 3;
c) “an erector lens system” as recited in claim 6 on line 5; and
d) “an optical system” as recited in claim 6 on line 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.

b) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.

a) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites that the optical sighting device has a magnification in a range of 1x to 8x, see the claim on lines 1-2; however, the disclosure does not provide any optical features of the objective lens, the ocular lens and the erector lens system to warrant the result that the sighting deice has a magnification in the range as claimed. Absent showing of any optical features for the lens systems will not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
b) Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element a) above.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following features:

a1) the feature thereof “a plurality of elevation … stadia line” (lines 3-4) is unclear. It is unclear whether the “a plurality of elevation subtension markings” has a thickness or each marking has a thickness. With the claimed language as being provided in the mentioned feature then the mentioned feature is understood as there is only a (or one) thickness for the whole of “a plurality of markings” which is not supported from the disclosure.
a2) the similar question as set forth in element a1) above is also raised to the phrase thereof “a plurality of … thickness” (lines 5-6) and the phrase thereof “a plurality of coarse  … markings” (lines 7-8); and
a3) the feature thereof “a hold point feature” (line 10) is indefinite. What does applicant mean by a “hold point feature”?
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the optical center” (line 1) lacks a proper antecedent basis.
c) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
c1) the similar reasons as set forth in element a) above; and
c2) it is unclear about the structural relationships among the objective lens system, the erector lens system and the eyepiece lens with the body having a first end and a second end as recited in the claim. In particular, it is unclear about the position/location of the eyepiece lens with respect to the second end of the body and the erector lens system. Does the eyepiece lens 
d) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b) above.
e) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a3) above.
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 1-2, 5-7 and 10, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammut et al (US Patent No. 8,959,824).
Sammut et al discloses an optical sighting device. 

a1) a body (36) with a first end and a second end and having a center axis;
a2) an optical system disposed within the body (36) wherein the optical system comprises an objective lens system (12) disposed at the first end of the body, an erector lens system (16) disposed within the body, and an eyepiece lens (14) disposed at the second end of the body; 
a3) the optical system defines a first focal plane and a second focal plane wherein the first focal plane being proximate the objective lens system (12) and the second focal plane being proximate the eyepiece lens (14), see columns 17-18 and fig. 1; and
a4) a reticle (18) disposed at the first focal plane of the optical system.
b) Regarding to the reticle as recited in the present claims 1 and 6, the reticle (18) as described in columns 18-19 and shown in figs. 3 and 7-9 comprises the following features:
b1) a horizontal stadia line (34) and a vertical stadia line (32); 
b2) a plurality of elevation subtension markings each has a thickness and is connected to the vertical stadia line (32), see the markings as indicated by the numbers of 10, 20, 30 and subsequent hash-masks between each numbered marking on the vertical stadia line (32), see figs 7-8; 
b3) a plurality of fine subtension markings positioned along the horizontal stadia line and each has a thickness, see the hash-mark markings between numbers of 10, 20, 30 along the horizontal line (34); 

b5) a Christmas tree dot pattern below the horizontal stadia line, see the pattern having a combination of liens and dots with numbers of 1, 2, 3, …  which pattern is located below the horizontal line, see figs. 3, 7-9 and 14; and
b6) a hold point feature located within the Christmas tree dot pattern at a lower portion of the Christmas tree dot pattern, see the element numbered as 43 in fig. 14.
c) Regarding to the feature recited in present claim 2 and 7, the hold point feature numbered as 43 is in the form of a triangular.
d) Regarding to the feature recited in present claims 5 and 10, it is noted that the reticle (40) is made by glass and the lines, the markings, the tree pattern and the point features are etched onto the surface of the glass reticle, see columns 13 and 18, for example.
Claim Rejections - 35 USC § 103 
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-7, and 10-12, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US Publication No. 2017/0123224) in view of Zaderey et al (US Publication No. 2005/0229468).
It is noted that the US Publication No. 2017/0123224 was published on May 4, 2017 which is more than 15 months from the effective filing date of the present US application.
Hamilton discloses an optical sighting device. 
a) Regarding to the claim 6, the optical sighting device as described in paragraphs [0029] and [0031]-[0032] and shown in figs. 1-3 comprises the following features:
a1) a body (12) with a first end (40) and a second end (50) and having a center axis (150);
a2) an optical system (14) disposed within the body (12) wherein the optical system (14) comprises an objective lens system (16) disposed at the first end of the body, an erector lens system (25) disposed within the body, and an eyepiece lens (18) disposed at the second end of the body; 
a3) the optical system (14) defines a first focal plane (55) and a second focal plane (57) wherein the first focal plane (55) being proximate the objective lens system (16) and the second focal plane (57) being proximate the eyepiece lens (18), see fig. 3; and
a4) a reticle (300) disposed at the first focal plane (55) of the optical system (14).
b) Regarding to the reticle as recited in the present claims 1 and 6, the reticle (300) as described in paragraphs [0034]-[0035] and shown in figs. 6-7 comprises the following features:
b1) a horizontal stadia line and a vertical stadia line; 

b3) a plurality of fine subtension markings positioned along the horizontal stadia line and each has a thickness; 
b4) a plurality of coarse subtension markings positioned along the horizontal stadia line and each has a thickness greater than the thickness of each of the fine subtension markings; and
b5) a Christmas tree dot pattern below the horizontal stadia line.
The only feature missing from the reticle provided by Hamilton is that Hamilton does not disclose that there is a so-called “a hold point feature” located within the Christmas tree dot pattern at a lower portion of the Christmas tree dot pattern. 
However, a glass reticle having a vertical stadia line, a horizontal stadia line, a Christmas tree pattern located below the horizontal stadia line, and a hold point feature located within the Christmas tree pattern and at a lower portion thereof is known to one skilled in the art as can be seen in the reticle provided by Zaderey et al. In particular, Zaderey et al discloses an optical sighting device (10) having an objective lens system (22), an erector lens system (30) and an eyepiece (26) wherein the sighting device defines a first focal plane (28) and a second focal pane (40) in which a reticle (40) is disposed. See Paragraph [0029] and figs. 1-2. Regarding to the structure of the reticle (40), in paragraph [0030]-[0045] and shown in figs. 3-6, the glass reticle (40) has a vertical stadia line (264), a horizontal stadia line 262), a Christmas tree pattern (288) located below the horizontal stadia line (262), and a hold point feature, see the top tip section (178 or 278) of the vertical stadia line (164 or 264) located below the Christmas tree 
c) Regarding to the feature recited in present claim 2 and 7, the hold point feature is in the form of a triangular, see the top tip section (178 or 278) of the vertical stadia line (164 or 264) located below the Christmas tree pattern (192, 288), which hold point feature is located within the Christmas tree pattern and at a lower portion of the pattern, see figs. 5-6
d) Regarding to the feature recited in present claims 5 and 10, it is noted that the reticle (40) is made by glass, see Zaderey et al in paragraph [0031]. Regarding to the features that the lines, the markings, the tree pattern and the point features are etched onto the surface of the glass reticle, such feature sis directed to a method step and thus is not given a patentable weight. Further, a method of etching markings into a glass recite is well known to one skilled in the art as can be seen in each of the US Publication Nos. 2017/0102553 (see paragraph [0023]) or 2015/0323780 (see paragraphs [0004]’ [0006], [0009]).
e) Regarding to the feature recited in present claims 10 and 11, the optical sighting device as provided in the combined product of Hamilton and Zaderey et al has a magnification in a range of 2.5x to 8x, see Zaderey et al in paragraph [0029].
s 3-4 and 8-9, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Zaderey et al as applied to claims 1 and 6 above, and further in view of Mikroulis (US Patent No. D767,659).
The combined product as provided by Hamilton and Zaderey et al does not disclose that the vertical and horizontal lines are discontinuous and an aiming dot located at the center of the reticle as claimed in present claims 3-4 and 8-9. However, a reticle having a vertical line, a horizontal line, and a Christmas tree pattern wherein the vertical and horizontal lines are discontinuous and an aiming dot located at the center of the reticle is known to one skilled in the art as can be seen in the reticle provided by Mikroulis. See the reticle as shown in each of figs. 1-2. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hamilton and Zaderey et al by discontinuing/prevent the intersection of the vertical and horizontal lines at the center of the reticle for the purpose of forming an aiming dot for a viewer/observer.
23.	Claims 3-4 and 8-9, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sammut et al in view of Mikroulis (US Patent No. D767,659).
The sighting device as provided by Sammut et al does not disclose that the vertical and horizontal lines are discontinuous and an aiming dot located at the center of the reticle as claimed in present claims 3-4 and 8-9. However, a reticle having a vertical line, a horizontal line, and a Christmas tree pattern wherein the vertical and horizontal lines are discontinuous and an aiming dot located at the center of the reticle is known to one skilled in the art as can be seen in the reticle provided by Mikroulis. See the reticle as shown in each of .
24.	Claim  13, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mikroulis (US Patent No. D767,659) in view of Zaderey et al (US Publication No. 2005/0229468).
Mikroulis discloses a reticle. 
Regarding to the feature recited in present claim 13, the reticle as shown in each of figs 1-2 comprises the following features:
a) a horizontal stadia line and a vertical stadia line wherein the horizontal stadia line and the vertical stadia line do not intersect one another; and
b) a Christmas tree dot pattern below the horizontal stadia line.
The only feature missing from the reticle provided by Hamilton is that Hamilton does not disclose that there is a so-called “a hold point feature” located within the Christmas tree dot pattern at a lower portion of the Christmas tree dot pattern. 
However, a glass reticle having a vertical stadia line, a horizontal stadia line, a Christmas tree pattern located below the horizontal stadia line, and a hold point feature located within the Christmas tree pattern and at a lower portion thereof is known to one skilled in the art as can be seen in the reticle provided by Zaderey et al. In particular, Zaderey et al discloses an optical sighting device (10) having an objective lens system (22), an erector lens system (30) and 
Conclusion
25.	The US Patent No. 10,451,888 is cited as of interest in that it discloses an optical sighting device having an objective lens, an eyepiece lens, an erector lens system and a reticle disposed at a first focal plane of the sighting device wherein the reticle comprises fine subtension markings and coarse subtension markings. The mentioned Patent has a common inventor with the present US application. It is noted that the claims of the Patent recites that the coarse subtension markings are located below the horizontal line while the claims of the present application recite that the coarse subtension markings are located along the horizontal line.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872